DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 9/30/22 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/22.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 recites “the first and second split-circuits are configured to generate a voltage not to exceed a voltage specification”. While the specification discloses in paragraph [0024] that a split circuit panel offers the unique advantage of reducing the voltage output of a solar panel, it does not disclose the split circuit is configured to generate a voltage not to exceed a voltage specification as claimed. The specification has only disclosed in paragraphs [0014] and [0016] the need of a low voltage output in the background, but nowhere is the recited feature disclosed in the specification.

Claim 3 recites “at least one of the split circuits produce a voltage of approximately 35 volts”. However, nowhere is this feature disclosed in the specification.
Claim Objections
Claims 4-8 and 10-18 are objected to because of the following informalities:  
It is suggested to rewrite claim 4 as: “wherein the first solar panel wires of the first split circuit and the second solar panel wires of the second split circuit begin and terminate at opposite ends of the solar panel” for clarification of language and better form.
It is suggested to rewrite claim 5 as: “wherein the first subset of the solar cells are located on an end of the solar panel” for clarification of language and better form.
It is suggested to rewrite claim 6 as: “to connect, in series, at least two of the first or at least two of the second split-circuits” for clarification of language and better form.
It is suggested to rewrite claim 7 as: “a respective single side of both of the solar panels” for clarification of language and better form.
It is suggested to rewrite claim 8 as: “wherein the interconnect wires of a first of the solar penal strings and the interconnect wires of a second of the solar panel strings begin and terminate at opposite ends of the solar panels” for clarification of language and better form.
It is noted that claims 10-18 are indicated as withdrawn in the claim set filed on 9/30/22, but no claim language was provided for each claim. 
CFR 1.121 (c) states: Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
and
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
Therefore, withdrawn claims 10-18 must include the text of all of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "both of the solar panels" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because claim 6 from which claim 7 depends upon has only recited “a plurality of the solar panels” and “at least two of the solar panels”, such that it is unclear which ones of the plurality of solar panels would be encompassed by “both of the solar panels” recited in claim 7. Clarification is requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin et al. (US 2012/0060895).
Regarding claim 1, Rubin discloses a solar system (10; see Figure 9) comprising: 
a solar panel (boxed outline in annotated Figure 9 below) comprising a plurality of solar cells (solar cells 22); 
wherein the solar panel comprises: 
a first split-circuit (circuit connecting the solar cells in subgroup 240) to extract electrical energy from the solar panel (inherent property of the circuit), the first split- circuit comprises a first subset of the solar cells (string 250 in subgroup 240) and a plurality of first solar panel wires that electrically connect, in series, the first subset of the solar cells (conductors 26 connecting the solar cells in string 250 in subgroup 240; see Figure 9); and
a second split-circuit  (circuit connecting the solar cells in subgroup 242; see Figure 9) to extract electrical energy from the solar panel (inherent property of the circuit), the second split-circuit comprises a second subset of the solar cells (string 250 in subgroup 242) and a plurality of second solar panel wires that electrically connect, in series, the second subset of the solar cells (conductors 26 connecting the solar cells in string 250 in subgroup 242; see Figure 9).

    PNG
    media_image1.png
    840
    515
    media_image1.png
    Greyscale

	Regarding claim 2, Rubin discloses all the claim limitations as set forth above, and further discloses the first and second split-circuits are configured to generate a voltage not to exceed a voltage specification (it is disclosed the number of cells selected for each string is determined based on its ability to withstand a reverse voltage breakdown during shading and the quality of the solar cell, such that the maximum voltage generated by each string would not exceed a certain value; [0009]).
Regarding claim 4, Rubin discloses all the claim limitations as set forth above, and further discloses the first solar panel wires of the first split-circuit begin and terminate at opposite ends of the solar panel from the second solar panel wires of the second split-circuit (edges 262 and 264; see Figure 9).
Regarding claim 5, Rubin discloses all the claim limitations as set forth above, and further discloses the first subset of the solar cells are located on one side of the solar panel (edge 262), and the second subset of the solar cells are located at the opposite end of the solar panel (edge 264) (see Figure 9).
Regarding claim 6, Rubin discloses all the claim limitations as set forth above, and further discloses a plurality of the solar panels (three shown in Figure 9) and a plurality of solar panel strings (subgroups 240 and 242), wherein the solar panel strings comprise interconnect wires to connect, in series, at least two of the first or second split-circuits located on at least two of the solar panels (see Figure 9).
Regarding claim 7, Rubin discloses all the claim limitations as set forth above, and further discloses the solar panel strings connect at least two of the solar panel split-circuits arranged on a single side of both of the solar panels (see Figure 9).
Regarding claim 8, Rubin discloses all the claim limitations as set forth above, and further discloses the interconnect wires of a first of the solar panel strings begin and terminate at opposite ends of the solar panels from the interconnect wires of a second of the solar panel strings (see Figure 9).
Regarding claim 9, Rubin discloses all the claim limitations as set forth above, and further discloses at least one sub-system that comprises a plurality of the solar panels (module in Figure 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2012/0060895).
Regarding claim 3, Rubin discloses all the claim limitations as set forth above, and further discloses that for PV cells of good quality, each PV cell generates a maximum voltage of about 0.56V and the number of PV cells in a string should not exceed 24, where the number of PV cells in a string depends on its quality and ability to withstand a reverse voltage breakdown during shading ([0009]). Rubin further discloses examples in which there are 12 solar cells in a string ([0095]), 6-9 solar cells in a string ([0090]), and 8 solar cells in a string in Figure 9 with three strings in each split-circuit, but the reference does not expressly disclose at least one of the split-circuits produce a voltage of approximately 35 volts.
As the total output voltage of the solar module and cost of construction are variables that can be modified, among others, by adjusting said number of PV cells based on the quality of the PV cells used within the module, with said total output voltage and construction cost both increasing as the number of PV cells in a string is increased, the precise voltage produced by at least one of the split circuits (and thus the number of PV cells in a string) would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed voltage produced by at least one of the split circuits (and thus the number of PV cells in a string) cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the voltage produced by at least one of the split circuits (and thus the number of PV cells in a string) in the apparatus of Rubin to obtain the desired balance between the desired total output voltage of the solar module and the cost of construction (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721